Citation Nr: 1510675	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13 01-499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for chronic fatigue syndrome.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, reopened and denied the Veteran's claims for a bilateral knee disorder and chronic fatigue syndrome (CFS), and denied the claims of service connection for irritable bowel syndrome (IBS) and fibromyalgia.

The Board notes that the RO has characterized the CFS claim as a new and material evidence claim.  See 38 C.F.R. § 3.156(a).  However, although the Veteran previously claimed entitlement to service connection for CFS in July 1998, that service connection claim was not adjudicated by the RO.  See April 1999 Rating Decision (discussing CFS only in the context of the Veteran's nonservice-connected pension claim and failing to address her claim of service connection for CFS); October 1999 SOC.  Rather, the first adjudication by the Agency of Original Jurisdiction (AOJ) of the issue of entitlement to service connection for CFS occurred in the September 2012 rating decision that forms the basis for this appeal.  Thus, the original July 1998 claim for service connection for CFS remains on appeal and new and material evidence is not required to reopen the claim.



FINDINGS OF FACT

1.  In an unappealed April 2009 decision, the RO denied reopening of the Veteran's claim for service connection for right and left knee disorders.

2.  The evidence added to the record since the April 2009 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for right and left knee disorders. 

3.  The Veteran's right and left knee disorders had their onset during her active service.

4.  The Veteran's chronic fatigue syndrome (CFS) had its onset during her active service.

5.  The Veteran's fibromyalgia had its onset during her active service. 

6.  The Veteran's irritable bowel syndrome (IBS) had its onset during her active service.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claims of service connection for right and left knee disorders.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for right and left knee disorders are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for the establishment of service connection for chronic fatigue syndrome (CFS) are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for the establishment of service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for the establishment of service connection for irritable bowel syndrome (IBS) are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this decision, the Board reopens and grants service connection for right and left knee disorders on the merits, and grants service connection for CFS, fibromyalgia, and IBS.  This award thus represents a complete grant of the benefits sought on appeal.  Therefore, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.



II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for right and left knee disorders.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed an application for benefits which included a service connection claim for a bilateral knee disorder, in July 1998.  An April 1999 rating decision denied the claims, and a letter dated later that month notified the Veteran of the denial.  See 38 C.F.R. § 19.25 (2014).  She submitted a notice of disagreement in June 1999.  The RO issued a statement of the case (SOC) in October 1999.  The Veteran did not submit a substantive appeal; thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.302 20.1103 (2014).

In January 2004, the Veteran submitted a petition to reopen her claim of entitlement to service connection for bilateral knee condition.  By letter dated August 19, 2008, the RO requested that she submit additional evidence in support of her claim.  Thereafter, in an April 2009 rating decision, the RO denied her claims because she had not submitted new and material evidence to reopen her claims.  The Veteran was notified of her appellate rights.  See April 2009 Notification Letter.  She submitted a notice of disagreement later that month.  The RO issued a statement of the case (SOC) in September 2009.  The Veteran did not submit a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the April 2009 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below. See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the rating decision is final, and new and material evidence is therefore required to reopen the claims.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014). 

New and material evidence has been received concerning the issues of entitlement to service connection for right and left knee disorders in the form of an April 2011 statement for the Veteran's VA treating physician opining that a nexus exists between the Veteran's currently diagnosed bilateral knee pathology and her documented knee symptoms during her active service.  At the time of the April 2009 rating decision, evidence linking her claimed disorders with an in-service event or injury was not of record.  Accordingly, this medical evidence relates to an unestablished fact necessary to reopen the claims, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i)  Right and Left Knee Disorders

The Veteran has a current diagnosis of degenerative changes of her right and left knees.  See May 2011 VA Examination Report (diagnosing "degenerative changes" in the bilateral knees); April 2010 VA Rheumatology Note (noting a diagnosis of patellofemoral syndrome); January 2009 VA Radiology Report.  See also Davidson, 581 F.3d 1313.  Furthermore, her service treatment records reflect complaints of and treatment for bilateral knee pain, classified on separation as "[a]rthritis" and "[w]eak knees."  See, e.g., July 1974 Report of Medical Examination (reflecting that the onset of the Veteran's bilateral knee condition was in 1973).  

Finally, an April 2011 statement from H.G., M.D., the Veteran's treating physician and the Clinical Lead Physician for the Syracuse VA Medical Center Women's Health Center, states that the Veteran's current knee pathology, including her chronic knee pain, is directly related to her in-service knee symptoms.  This opinion was based on Dr. H.G.'s on clinical evaluation, familiarity with the Veteran, and a review of the Veteran's service medical records and other relevant medical evidence of record.  Although the May 2011 VA Examining Nurse Practitioner provided an opinion that the right and left knee degeneration was not related to the Veteran's active service, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for disorders of the right and left knees is warranted.

(ii)  Fibromyalgia and Chronic Fatigue Syndrome

Service treatment records show the Veteran complained of fatigue, weakness, and general aches and pains during her active service.  See, e.g., July 1974 Report of Medical Examination; May 1974 Chronological Record of Medical Care (Noting complaints of "over-all body aches").  Additionally, post-service treatment records show that she continues to experience similar symptomatology, which have been diagnosed as fibromyalgia and chronic fatigue syndrome (CFS).  See, e.g., May 2011 VA Examination Report (reflecting diagnoses of fibromyalgia and CFS); May 2010 VA Women's Health Note (noting the Veteran's treatment for CFS and fibromyalgia).  Accordingly, there is the required medical evidence of a current disability, as well as medical evidence of in-service symptoms.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical opinions addressing the issue of causal nexus weigh both for and against the claim.  In this regard, the Veteran's VA treating physician opined in April 2011 that her chronic fatigue and fibromyalgia had their onset during the Veteran's active service, despite being diagnosed many years after discharge, as she manifested symptoms attributable to these disorders during service.  See April 2011 Nexus Statement from H.G., M.D., Clinical Lead Physician, Syracuse VAMC Women's Health Center.  The May 2011 VA examining nurse, however, opined that the fibromyalgia and CFS are unrelated to her active service, due primarily to the delay in diagnosis.  Under such circumstances, with the evidence roughly balanced on the dispositive issue of the etiology of the fibromyalgia and CFS, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993); Gilbert, 1 Vet. App. at 55.  Thus, the claim is granted.

(iii)  Irritable Bowel Syndrome

The Veteran's STRs reflect repeated treatment for recurrent acute gastrointestinal upset.  See, e.g., February 1974, March 1974, and May 1974 Clinical Records (reflecting treatment for "acute gastroenteritis"); October 1973 Chronological Record of Medical Care (reflecting the Veteran's complaint of diarrhea).  In addition, the Veteran has a current diagnosis of irritable bowel syndrome (IBS).  See May 2011 VA Examination Report.  See also Davidson, 581 F.3d 1313.  Finally, an April 2011 statement from the Veteran's treating physician, H.G., M.D., indicates that the Veteran's currently diagnosed IBS is directly related to her in-service intestinal issues.  See April 2011 Nexus Statement from H.G., M.D., Clinical Lead Physician, Syracuse VAMC Women's Health Center.  

There is no probative evidence of record to the contrary.  In this regard, although the May 2011 VA examiner provided an opinion that the IBS was not related to the Veteran's active service, that opinion is based on the examiner's contention that "[s]he was treated once while in the military for gastroenteritis."  This is in direct contradiction with the service treatment records reflecting multiple instances of acute intestinal symptoms.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  

Thus, given the opinion of the Veteran's VA treating physician that her current IBS had its clinical onset during active duty, and in the absence of any probative medical evidence to the contrary, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for IBS.  38 C.F.R. §§ 3.102, 3.303.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.

Entitlement to service connection for right and left knee disorders is granted.

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for chronic fatigue syndrome is granted.

Entitlement to service connection for irritable bowel syndrome is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


